Banke, Judge.
Following his conviction of armed robbery, theft by receiving stolen property, first degree forgery, and 11 counts of burglary, the appellant was sentenced to serve a total of 45 years in the penitentiary. Held:
1. The evidence provided reasonable support for a finding of guilt beyond a reasonable doubt on each count of the indictment. See Jackson v. Virginia,-U. S.-(99 SC 2781, 61 LE2d 560) (1979).
2. The appellant had no standing to object to the search of two automobiles which were shown to have been stolen. Therefore, it was not error to deny his motion to suppress evidence seized from these automobiles. See Grantling v. State, 229 Ga. 746 (3) (194 SE2d 405) (1972); Brinks v. State, 232 Ga. 13 (3) (205 SE2d 247) (1974).

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.